

Exhibit 10.2




Vera Bradley, Inc.
2010 Equity and Incentive Plan




OUTSIDE DIRECTOR RESTRICTED STOCK UNIT TERMS AND CONDITIONS


Amended April 7, 2020


1. Definitions. Any term capitalized herein but not defined will have the
meaning set forth in the Vera Bradley, Inc. 2010 Equity and Incentive Plan (the
"Plan").


2. Grant and Vesting of Restricted Stock Units.
        (a) As of the grant date specified in the letter that accompanies this
document (the “Grant Date”), the Participant will be credited with the number of
Restricted Stock Units set forth in the letter that accompanies this document.
Each Restricted Stock Unit is a notional amount that represents one unvested
share of Common Stock. Each Restricted Stock Unit constitutes the right, subject
to the terms and conditions of the Plan and this document, to the distribution
of a Share if and when the Restricted Stock Unit vests.
        (b)  Restricted Stock Units will vest on the first anniversaries of the
Grant Date. If the Participant's Service with the Company and all of its
Affiliates terminates before the date that all of the Restricted Stock Units
vest, his or her right to receive the Shares underlying such unvested Restricted
Stock Units will be only as provided in Section 4.
3. Rights as a Stockholder.
        (a) Unless and until a Restricted Stock Unit has vested and the Share
underlying it has been distributed to the Participant, the Participant will not
be entitled to vote in respect of that Restricted Stock Unit or that Share.
        (b) If the Company declares a cash dividend on its Shares, then, on the
payment date of the dividend, the Participant will be credited with dividend
equivalents equal to the amount of cash dividend per Share multiplied by the
number of outstanding Restricted Stock Units credited to the Participant through
the record date. The dollar amount credited to a Participant under the preceding
sentence will be credited to an account ("Account") established for the
Participant for bookkeeping purposes only on the books of the Company. The
amounts credited to the Account will be credited as of the last day of each
month with interest, compounded monthly, until the amount credited to the
Account is paid to the Participant. The rate of interest credited under the
previous sentence will be the prime rate of interest as reported by the Midwest
edition of the Wall Street Journal for the second business day of each fiscal
quarter on an annual basis. The balance in the Account will be subject to the
same terms regarding vesting and forfeiture as the Participant's Restricted
Stock Units or awarded under the applicable Award Agreement, and will be paid in
cash in a single sum at the time that the Shares associated with the
Participant's Restricted Stock Units are delivered (or forfeited at the time
that the Participant's Restricted Stock Units are forfeited).
4. Termination of Service; Change in Control. A Participant's right to receive
the Shares underlying his or her Restricted Stock Units after termination of his
or her Service will be only as provided in this Section. If a Participant's
Service is terminated due to the Participant's death or Disability, the
Participant (or his or her estate) will be immediately entitled to receive the
Shares underlying all of the Restricted Stock Units that have not yet vested
under Section 2 above. Other than a Removal pursuant to Section 2.10 of the
Company’s Bylaws, the Shares underlying all of the Restricted Stock Units that
have not yet vested will vest in accordance with the vesting schedule in Section
2 above. If a Participant's Service is Removed pursuant to Section 2.10, the
Participant will forfeit the right to receive Shares underlying under Restricted
Stock Units that



--------------------------------------------------------------------------------



have not yet vested. Notwithstanding anything to the contrary herein, all
previously unvested Restricted Stock Units then outstanding will vest
immediately upon the occurrence of a Change in Control.
        
For purposes hereof, a “Change in Control” shall mean the occurrence of any one
or more of the following: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission as in effect on the date of this Award), other than (i) Barbara
Baekgaard, Patricia Miller, Michael Ray and Kim Colby and their respective heirs
and descendants and any trust established for the benefit of such Persons, (ii)
the Company or a corporation owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, or (iii) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, of securities of the Company
representing more than twenty-five percent (25%) of the combined voting power of
the Company’s then outstanding securities; (b) the occupation of a majority of
the seats (other than vacant seats) on the Board by Persons who where neither
(i) nominated by the Board nor (ii) appointed by directors so nominated; or (c)
the consummation of (i) an agreement for the sale or disposition of all or
substantially all of the Company’s assets, or (ii) a merger, consolidation or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation or reorganization that results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger, consolidation or reorganization.


5. Timing and Form of Payment. Except as provided in this Section or in clauses
2(b) or Section 4, once a Restricted Stock Unit vests, the Participant will be
entitled to receive a Share in its place. Delivery of the Share will be made,
including delivery with respect to a Disabled Participant, or to the estate of a
deceased Participant, as soon as administratively feasible after its associated
Restricted Stock Unit vests. Shares will be credited to an account established
for the benefit of the Participant with the Company's administrative agent. The
Participant will have full legal and beneficial ownership with respect to the
Shares at that time.


6. Assignment and Transfers. The Participant may not assign, encumber or
transfer any of his or her rights and interests under the Award described in
this document, except, in the event of his or her death, by will or the laws of
descent and distribution.


7. Withholding Tax. The Company and any Affiliate will have the right to retain
Shares or cash that are distributable to the Participant hereunder to the extent
necessary to satisfy any withholding taxes, whether federal or state, triggered
by the distribution of Shares or cash pursuant to the Award reflected in this
document.


8. Securities Law Requirements.


(a)  The Restricted Stock Units are subject to the further requirement that, if
at any time the Committee determines in its sole discretion that the listing or
qualification of the Shares subject to the Restricted Stock Units under any
securities exchange requirements or under any applicable law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with, the issuance of Shares under it, then Shares will not be
issued under the Restricted Stock Units, unless the necessary listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.


(b)  No person who acquires Shares pursuant to the Award reflected in this
document may, during any period of time during which that person is an affiliate
of the Company (within the meaning of the rules and regulations of the
Securities and Exchange Commission under the Securities Act), sell the Shares,
unless the offer and sale is made pursuant to (i) an effective registration
statement under the Securities Act, which is current and includes the Shares to
be sold, or (ii) an appropriate exemption from the registration requirements of
the Securities Act, such as that set forth in Rule 144 promulgated under the
Securities Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Award



--------------------------------------------------------------------------------



are intended to comply with all applicable conditions of Rule 16b-3, or its
successors under the Exchange Act. To the extent any provision of the Award or
action by the Committee fails to so comply, the Committee may determine, to the
extent permitted by law, that the provision or action will be null and void.


9. No Limitation on Rights of the Company. Subject to Sections 4.3, 14.1 and
14.2 of the Plan, the grant of the Award described in this document will not in
any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.


10. Plan, Restricted Stock Units, and Award Not a Contract of Employment.
Neither the Plan, the Restricted Stock Units, nor any other right or interest
that is part of the Award granted under the Plan or this document is a contract
of employment, and no terms of employment or Service of the Participant will be
affected in any way by the Plan, the Restricted Stock Units, the Award, this
document or related instruments, except as specifically provided therein.
Neither the establishment of the Plan nor the Award will be construed as
conferring any legal rights upon the Participant for a continuation of
employment or Service, nor will it interfere with the right of the Company or
any Affiliate to discharge the Participant and to treat him or her without
regard to the effect that treatment might have upon him or her as a Participant.


11. Participant to Have No Rights as a Stockholder. Except as provided in
Section 4 above, the Participant will have no rights as a stockholder with
respect to any Shares subject to the Restricted Stock Units prior to the date on
which he or she is recorded as the holder of those Shares on the records of the
Company.


12. Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice will be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 12420
Stonebridge Road, Roanoke, Indiana 46783, Attn: Corporate Secretary, and, in the
case of the Participant, to the last known address of the Participant in the
Company's records.


13. Governing Law. This document and the Award will be construed and enforced in
accordance with, and governed by, the laws of the State of Indiana, determined
without regard to its conflict of law rules.


14. Code Section 409A. Notwithstanding any other provision in this document, if
a Participant is a "specified employee" (as such term is defined for purposes of
Code Section 409A) at the time of his or her termination of Service, no amount
that is subject to Code Section 409A and that becomes payable by reason of such
termination of Service shall be paid to the Participant before the earlier of
(i) the expiration of the six-month period measured from the date of the
Participant's termination of Service, and (ii) the date of the Participant's
death.


15. Plan Document Controls. The rights granted under this document are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully therein. If the terms of this
document or the Award conflict with the terms of the Plan, the Plan will
control.



